PER CURIAM.
The petition for belated appeal is granted. Donald T. Glenn, Jr., is hereby afforded a belated appeal of the order denying motion for postconviction relief entered on December 22, 2006, in Santa Rosa County Circuit Court case number 04-0240-CFMA. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the circuit court, with directions that it be treated as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
WOLF, POLSTON, and THOMAS, JJ., concur.